office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 mschmit jrodrick posts-105693-10 uilc date date to ronald d pinsky assistant division counsel tl sb_se division from jeffrey t rodrick s jeffrey t rodrick senior technician reviewer branch cc ita b5 income_tax accounting subject treatment of tcap grants and allocations this is in response to your communication of date in which you forwarded an enquiry from the program manager examination specialization technical guidance sb_se concerning the proper federal_income_tax treatment of certain tax_credit assistance program tcap grants this memorandum addresses the first of your two general questions question presented are tcap grants includable in the gross_income of taxpayers awarded these funds by a state housing authority and if so are the grant funds includible in the taxable_year awarded or the taxable_year received facts on date president obama signed the american_recovery_and_reinvestment_act_of_2009 p l the recovery act title xii of the recovery act allocated funds for the tax_credit assistance program tcap to provide funds for capital investments in low_income_housing tax_credits lihtc projects the department of housing and urban development hud will award tcap grants by formula to state housing_credit agencies to facilitate development of projects that received or will receive lihtc awards between date and september posts-105693-10 the funds are distributed to each state based on the percentage of fy housing appropriations received by the state and local participating jurisdictions in the state a state housing_credit_agency interested in receiving tcap funds must submit an application to hud the state_agency is the administrator of the program and supervises the individual projects to make sure they meet federal standards by statute projects eligible to receive tcap assistance are rental housing projects that receive or will receive an award of lihtcs under sec_42 of the internal_revenue_code during fy or and require additional funding to be completed and placed into service in accordance with the requirements of sec_42 tcap funds may be used for capital investments in eligible lihtc projects capital_investment means costs that are included in the eligible_basis of a project under sec_42 grant funds not expended by the end of the three-year performance period will be recaptured by hud state agencies must execute a legally binding written_agreement with each project owner the tcap written_agreement the tcap written_agreement must set forth all of the tcap program and other federal requirements and must make these requirements enforceable through the recordation of a restriction that is binding on all owners and successors the tcap written_agreement for a project cannot be executed until environmental clearance for the project is completed and a request for release of funds is approved a tcap funding commitment is recorded on the date the tcap written_agreement is executed the tcap written_agreement must be signed and dated by the state_agency and the project owner before any tcap funds are disbursed federal funds cannot be drawn from the u s treasury in advance of the need to pay an eligible_cost once funds are drawn by the state_agency from the u s treasury account they must be disbursed to a project owner for an eligible tcap cost within days law analysis under sec_61 gross_income includes all income from whatever source derived unless specifically excluded by law consequently taxpayers other than nonprofit or governmental entities generally include governmental grants in gross_income absent a specific exclusion in the instant case the recovery act does not specifically exclude tcap grants from gross_income and the code does not contain any specific exclusion for such grants additionally the grants do not qualify for exclusion under ‘general welfare’ principles because that exclusion is limited to governmental grants to low and moderate-income individuals to assist them in their individuals needs the instant grants are made to business entities eg partnerships and possibly corporations see revrul_76_75 1976_1_cb_14 posts-105693-10 accordingly we conclude that the tcap grants are includible in a recipient’s gross_income for federal_income_tax purposes sec_451 provides the general_rule that the amount of any gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless such amount is to be properly accounted for as of a different period under the cash receipts and disbursement method_of_accounting income is includible in gross_income for the taxable_year in which it is actually or constructively received by the taxpayer see sec_1_451-1 of the income_tax regulations a taxpayer may constructively receive income if during the taxable_year it is credited to his account so that it may be drawn upon at any time or so that the taxpayer could have drawn upon it if notice had been given however income is not constructively received if its receipt is subject_to substantial limitations or restrictions see sec_1_451-2 for taxpayers that utilize the cash receipts and disbursement method_of_accounting tcap grants are not includible in gross_income until the taxpayer may draw upon the funds in the account set up by the state_agency consequently they are includible in gross_income when the project owner has access to the funds in the state_agency account to pay for eligible costs sec_1_451-1 of the regulations provides that under an accrual_method of accounting_income generally is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy in general all events that fix the right to receive income occur upon the earliest of when required performance takes place payment is due or payment is made see 372_us_128 1963_1_cb_99 revrul_80_308 1980_2_cb_162 in this situation the income is fixed and the amount is reasonably determinable when the project owner and the state_agency execute the tcap written_agreement unless the written_agreement provides that the tcap grant is due at another time thank you for soliciting our views in this matter please call m schmit at -622-4960 if you have any further questions
